NUMBER 13-09-00409-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



SAVANNAH ROBINSON,	Appellant,

v.


SURGERY CENTER FOR INTERVENTIONAL
PAIN MANAGEMENT, P.A.,	Appellee.


On appeal from County at Law No. 4 
of Hidalgo County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam

	Appellant, Savannah Robinson, and appellee, Surgery Center for Interventional Pain
Management, P.A., have filed an "Agreed Motion to Dismiss Appeal" in this cause. 
Pursuant to agreement, the parties request this Court to set aside the trial court's May 27,
2009 order without regard to the merits, to render judgment that appellee take nothing by
way of the May 27, 2009 order, to order that each party pay its own costs arising from this
appeal, and to dismiss this appeal and remand the case to the trial court.  
	The Court, having examined and fully considered the agreed motion, is of the
opinion that the motion should be granted in part and denied in part.  The agreed motion
is GRANTED and the trial court's order is set aside without regard to the merits and the
cause is remanded to the trial court for rendition of judgment in accordance with the
agreement.  See Tex. R. App. P. 42.1(2)(B).  Pursuant to agreement of the parties, each
party will pay its own costs for the appeal.  Id. 42.1(c).  All other relief requested by the
motion and not granted herein is DENIED.  
									PER CURIAM
Delivered and filed the 
6th day of May, 2010.